Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Submissions
The amendment filed July 15, 2022 has been entered.  
The terminal disclaimer filed July 15, 2022 has been approved.
The amendment to the claims does not comply with the requirements of 37 CFR 1.121(c) because it does not include a complete listing of all claims ever presented.  Specifically, the amendment does not include cancelled claims 1-23.  The Examiner’s amendment below addresses this problem by providing a correct listing of claims, which includes all claims ever presented.  The purpose of the Examiner’s amendment is only to provide a listing of claims which includes cancelled claims 1-23, in addition to claims 24-43.  Claims 24-43 remain unchanged from the version of the claims provided by Applicant in the amendment of July 15, 2022.
The requirement for a petition to accept color drawings is withdrawn in response to the replacement drawings.  As per the phone conversation the Examiner had with Nate Sunwoo (Reg. No.77,331) on July 14, 2022, Applicant has submitted black and white line drawings to replace Figures 1A, 1B, 2, 3 and 4.  
The rejection made under 35 U.S.C. § 102(a)(2) is withdrawn in response to the amendment to the claims.
The double patenting rejections are withdrawn in response to the terminal disclaimer.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nate Sunwoo (Reg. No.77,331) on August 16, 2022.
The application has been amended as follows: 

In the Claims
The following listing of claims replaces all prior versions and listing of claims in this application:

1-23. (Cancelled)

24. (Currently Amended) A method for identifying optimized regions of interest, the method comprising:
receiving at least one patient-specific three-dimensional (3D) model of a patient’s heart;
generating activation data from one or more simulations of electrical-signal propagation over the 3D model;
generating at least one flow graph based on the activation data and the 3D model, the flow graph comprising two or more nodes and one or more edges connecting the two or more nodes;
determining one or more directions associated with the one or more edges; and
determining one or more regions of interest, which correspond to a minimum number of cuts in the flow graph and a maximum flow through the flow graph, by determining one or more target edges based on their respective residual capacities, wherein the one or more target edges are identified as the one or more regions of interest.

25. (Previously Presented) The method of claim 24, wherein the one or more edges correspond to one or more capacities of movement between the two or more nodes.

26. (Previously Presented) The method of claim 25, wherein the one or more capacities represent movement of electrical signals between two or more structures associated with the two or more nodes.

27. (Previously Presented) The method of claim 26, wherein determining the one or more directions is based on cross-sectional areas of one or more common faces between the two or more structures.

28. (Previously Presented) The method of claim 24, wherein determining the one or more directions is based on an order in which the two or more nodes were activated during the one or more simulations.

29. (Previously Presented) The method of claim 24, further comprising designating a first subset of the two or more nodes as source nodes, wherein the source nodes represent nodes that only have movement coming out of them.

30. (Previously Presented) The method of claim 24, further comprising designating a second subset of the two or more nodes as sink nodes, wherein the sink nodes represent nodes that only have movement coming into them.

31. (Previously Presented) The method of claim 24, wherein the 3D model comprises two or more elements, and wherein the two or more nodes correspond to elements activated during the one or more simulations.

32. (Previously Presented) The method of claim 24, wherein the 3D model comprises two or more elements, and wherein the two or more nodes correspond to elements activated at a multiple of a predetermined period during the one or more simulations.

33. (Previously Presented) The method of claim 24, wherein the 3D model comprises two or more elements, and wherein the two or more nodes correspond to elements activated at particular times based on a function of when one or more vertices of the elements activated during the one or more simulations.

34. (Previously Presented) The method of claim 24, wherein the 3D model comprises two or more elements, and wherein the two or more nodes correspond to elements activated within a window of time during the one or more simulations.

35. (Previously Presented) The method of claim 24, wherein determining the regions of interest comprises:
determining one or more target edges with a smallest sum total of their respective capacities,
wherein removing the target edges reduces a flow through the flow graph to zero.

36. (Cancelled).

37. (Currently Amended) The method of claim [[36]] 24, wherein the residual capacities of the one or more target edges are equal to zero.

38. (Previously Presented) The method of claim 24, further comprising:
designating a first subset of the two or more nodes as source nodes;
designating a second subset of the two or more nodes as sink nodes; and
eliminating one or more edges that do not form a part of a path from a source node to a sink node.

39. (Previously Presented) The method of claim 24, wherein the activation data comprises one or more activation times relative to start and end times of the simulations.

40. (Previously Presented) The method of claim 24, further comprising displaying the regions of interest on one or more images of the patient’s heart.

41. (Previously Presented) The method of claim 24, wherein the regions of interest include one or more ablation targets.

42. (Currently Amended) A system for identifying optimized regions of interest, the system comprising: 
at least one non-transitory computer-readable medium configured to store instructions; and
at least one processor configured to execute the instructions to perform operations comprising:
receiving at least one patient-specific three-dimensional (3D) model of a patient’s heart;
generating activation data from one or more simulations of electrical-signal propagation over the 3D model;
generating at least one flow graph based on the activation data and the 3D model, the flow graph comprising two or more nodes and one or more edges connecting the two or more nodes;
determining one or more directions associated with the one or more edges; and
determining one or more regions of interest, which correspond to a minimum number of cuts in the flow graph and a maximum flow through the flow graph, by determining one or more target edges based on their respective residual capacities, wherein the one or more target edges are identified as the one or more regions of interest.

43. (Currently Amended) A non-transitory computer-readable medium storing a set of instructions that are executable by one or more processors to cause the processors to perform a method for identifying optimized regions of interest, the method comprising:
receiving at least one patient-specific three-dimensional (3D) model of a patient’s heart;
generating activation data from one or more simulations of electrical-signal propagation over the 3D model;
generating at least one flow graph based on the activation data and the 3D model, the flow graph comprising two or more nodes and one or more edges connecting the two or more nodes;
determining one or more directions associated with the one or more edges; and
determining one or more regions of interest, which correspond to a minimum number of cuts in the flow graph and a maximum flow through the flow graph, by determining one or more target edges based on their respective residual capacities, wherein the one or more target edges are identified as the one or more regions of interest.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20170109496 to Hisada et al. teaches an electrical excitation propagation simulation for the heart based on a heart voxel mesh model.  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665